DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-5, 7-10, 12-15 and 22-23 are allowed while claims 16-18 and 20-21 are rejected and claims 6, 11 and 19 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 6/21/2022, with respect to the 102 and 103 rejections of claims 1-15 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-15 have been withdrawn. 
Applicant’s arguments, see page 11, filed 6/21/2022, with respect to the rejection(s) of claim(s) with respect to claims 16-18 and 20-21 under 102 and claim 19 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pope.

Manner of Making Amendments 
With respect to the manner of making amendments, applicants are reminded of the use of proper status identifiers for the claims. In this instance, no status identifiers have been provided for claims 17-18 and will be treated as “Original”. See 37 CFR 1.121 (c). All future submissions must use proper status identifiers in accordance with 37 CFR 1.121(c), or the response will be held to be non-compliant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope (U.S. Patent No. 4,640,532).
Claim 16, Pope discloses: 
A coupling device (fig. 1) for joining first lined pipe (1, fig. 1) and second lined pipe (4, fig. 1) together, the coupling device comprising: 
a first coupling member (2, fig. 1) configured for sealing connection with the first pipe at a first end (19, fig. 1) of the first coupling member; 
a second coupling member (3, fig. 1) configured for sealing connection with the second pipe at a first end of the second coupling member, 
the first and second coupling members being configured for welded connection to each other at respective second ends (see annotated fig. 1 below) of the first and second coupling members (see fig. 1, where both second ends are united with one another; see col. 3, lines 16-17, where the slots are filled with a liquid substance that solidifies and would unit both first and second coupling members; see https://www.merriam-webster.com/dictionary/weld where “weld” is being considered as “to unite”); 4 of 13 CORE/3513836.007001/175068612.1UPSI 9614.US 
a heat transfer break void (26 and 27, fig. 1) defined entirely within the coupling device, the heat transfer break void having a longitudinal center (see fig. 1, where the void has a longitudinal center) and the second ends of the first and second coupling members are offset from the longitudinal center of the heat transfer break void (see annotated fig. 1) when the first and second coupling members are connected together by welding (it can be seen in annotated fig. 1 that the second ends are offset when both first and second coupling members are brought together).


    PNG
    media_image1.png
    753
    1065
    media_image1.png
    Greyscale


Claim 17, Pope discloses:
The coupling device of claim 16, wherein the heat transfer break void is arranged to underlie the second ends of the first and second coupling members (see fig. 1, where the heat transfer void is below the second ends) when the first and second coupling members are connected together by welding.

Claim 18, Pope discloses: 
The coupling device of claim 17, wherein the heat transfer break void includes a first portion (see annotated fig. 1 above hereinafter) and a second portion (see annotated fig. 1), 
the first portion being disposed in the first coupling member and the second portion being disposed in the second coupling member (see annotated fig. 1, where both portions are disposed in each coupling member), 
the first and second portions being positioned so that when the first and second coupling members are connected together by welding the first portion and second portion cooperate to form the heat transfer break void (see annotated fig. 1, where both portions do not interact with each to produce a void).

	Claim 21, Pope discloses:
The coupling device of claim 16 wherein the first and second coupling members are configured for welded connection to each other at a weld location (the entire contact area that unites the second ends as shown near 30 in fig. 1) and 
wherein the weld location is longitudinally offset from the longitudinal center of the heat transfer break void (it can be seen in fig. 1 that location between the second ends is longitudinally offset from the center of void).

Claim(s) 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope (U.S. Patent No. 4,640,532).
Claim 16, Pope discloses: 
A coupling device (fig. 1) for joining first lined pipe (1, fig. 1) and second lined pipe (4, fig. 1) together, the coupling device comprising: 
a first coupling member (2, fig. 1) configured for sealing connection with the first pipe at a first end (19, fig. 1) of the first coupling member; 
a second coupling member (3, fig. 1) configured for sealing connection with the second pipe at a first end of the second coupling member, 
the first and second coupling members being configured for welded connection to each other at respective second ends (30, fig. 1) of the first and second coupling members (see col. 3, lines 16-17, where the slots are filled with a liquid substance that solidifies and would unit both first and second coupling members; see https://www.merriam-webster.com/dictionary/weld where “weld” is being considered as “to unite”); 4 of 13 CORE/3513836.007001/175068612.1UPSI 9614.US 
a heat transfer break void (9 and 10, fig. 1) defined entirely within the coupling device, the heat transfer break void having a longitudinal center (see fig. 1, where the void has a longitudinal center) and the second ends of the first and second coupling members are offset from the longitudinal center of the heat transfer break void (see fig. 1, where the first and second ends at near 30 are offset; see annotated fig. 1 above for illustrative purposes of the offset) when the first and second coupling members are connected together by welding.

	Claim 20, Pope discloses:
The coupling device of claim 16, wherein the first and second coupling members each define a recess for receiving a flange of a liner (26, 27, fig. 1). 
Allowable Subject Matter
Claims 1-5, 7-10, 12-15 and 22-23 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679